Title: To George Washington from Balfour & Barraud, 25 December 1774
From: Balfour & Barraud
To: Washington, George



Sir,
Little England 25th Decemr 1774

We have occasion for about a Thousand Barrs. flour & a few hundred Bars. of bread but it must be ready by the first day of March at farthest.
We have sent Mr Leonard Tarrant properly impowerd, any bargain he may make with you shall be binding on us & faithfully comply’d with.
one half to be paid at next april the other at June Courts.
We have signd an agreement the quantity & price to be filld up by Mr Tarrant—we have a Ship that will be soon in Your River to load. We are Sir Your obt Servts

Balfour & Barraud


please to send us by Mr Tarrant ½ doz. Bars. flour for our own use. B. B.

